Citation Nr: 0740101	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06 17-192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sinusitis.
 
2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right ankle. 

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left ankle.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and T.G.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2005, and August 2006 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2007 a Travel Board hearing was held at the RO that 
was conducted by the undersigned Veterans Law Judge. 

The issues of entitlement to service connection for 
sinusitis, initial ratings in excess of 10 percent for 
degenerative joint disease of the right and left ankles, and 
a rating in excess of 30 percent for PTSD, addressed in the 
REMAND portion of the decision below, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

A deviated nasal septum is shown both during and after 
service; and the current deviated nasal septum is likely 
related to service.  


CONCLUSION OF LAW

A deviated nasal septum was incurred during service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §  3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A service clinical entry dated in July 1988 shows that the 
veteran complained of trouble breathing on the right side for 
many years. It was reported that there was no known history 
of a nose fracture. Chronic nasal congestion was reported. An 
examination revealed a septal deviation to the right. The 
diagnosis was septal deviation. In a September 1988 service 
ear, nose, and throat examination, the diagnostic assessment 
was deviated nasal septum. At discharge from service no 
pertinent pathology was reported.

VA medical examination findings of the nose in February and 
July 2006, reveal physical findings of a deviated nasal 
septum to the right, and a modest deviated nasal septum.  

A personal hearing was held at the RO in May 2007. The 
veteran testified that he played basketball for 12 years 
during service and that he sustained facial and nose injuries 
during that time.    



Analysis 

Generally, a determination of service connection requires: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341, 346 (1999). 

The veteran meets the first two requirements of service 
connection, in that there is medical evidence of a current 
nasal septum deviation, and there is medical evidence of a 
deviated nasal septum in service. Pond, supra.

The medical evidence does not show and etiological 
relationship between service and the current nasal deviated 
nasal septum. However, considering the static nature of the 
disability presented, it can be logically assumed without 
resort to any medical conclusion, that if a deviated nasal 
septum to the right is shown in service, and the medical 
evidence shows a deviated nasal septum to the right 
subsequent to service and currently they are likely one in 
the same disability. The veteran's testimony concerning his 
service activities playing basketball for years with nasal 
and facial injuries, weighs in support of his claim. In view 
of the foregoing, the Board concludes that the evidence, 
including that pertinent to service, establishes that the 
deviated nasal septum was incurred in service.38 C.F.R. 
§ 3.303 (d).  

The weight of the evidence is in favor of the veteran's 
claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Service 
connection for a deviated nasal septum is warranted.                

In this case, the Board has granted the claim of service 
connection for a deviated nasal septum. In light of the grant 
of service connection, the Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the veteran that may exist in this case 
are not prejudicial to the veteran at this time.




ORDER

Service connection for a deviated nasal septum is granted.


REMAND

The veteran's appeal includes service connection for 
sinusitis. Service medical records show that he complained of 
chronic nasal congestion when he received treatment for a 
deviated nasal septum in July 1988. Clinical records during 
service also show treatment for sinus headaches. Postservice 
medical records show treatment for chronic left sinus 
maxillary disease in November 2003, and in March 2005 with 
thickening of the mucosa lining of the maxillary sinuses, 
suggesting chronic sinusitis. It is noted that VA has a duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim. VA is also required to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159. In light of the pertinent medical evidence 
both during and after service, further clinical information 
is necessary regarding the potential etiological relationship 
or nexus between the veteran's current sinusitis and service.

Regarding the appeals for increased evaluations for the 
veteran's degenerative arthritis of the right and left 
ankles, those disabilities may be evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271, limited motion of 
the ankles. Under 38 C.F.R. § 4.71, Plate II, average range 
of motion of the ankles in dorsiflexion and plantar flexion 
are shown. Review of the March 2007 VA medical examination of 
the ankles reveals that range of motion studies performed are 
seemingly in conflict with degrees of motions shown in 
38 C.F.R. § 4.71, Plate II. Accurate measurements of the 
range of motion of the veteran's are necessary for a proper 
evaluation of his disabilities. 38 C.F.R. § 4.46. As a result 
additional clinical information is necessary to evaluate the 
veteran's claims for increase ratings for his degenerative 
arthritis of the left and right ankles.  

The veteran's PTSD is currently evaluated as 30 percent 
disabling. At the most recent comprehensive VA PTSD 
examination in June 2006 the veteran's PTSD was descried as 
moderate to severe, and his Global Assessment of Functioning 
Score (GAF) was listed as 50. Since that time, several VA 
outpatient treatment records in 2006 and 2007 report severe 
PTSD, with GAF scores primarily at 35.  Based on information 
from the veteran's spouse in a May 2007 letter, and from 
testimony at the veteran's May 2007 personal hearing there is 
indication that his PTSD may have worsened. In view of the 
foregoing, it is apparent that further clinical information 
is necessary to properly evaluate the veteran's claim of an 
increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain copies of the 
veteran's complete VA medical records from 
January 2007 to the present and associate 
those records with the claims folder. 

2.  The veteran should be afforded a VA 
medical examination of the sinuses, to 
determine if it is as least as likely as 
not" (meaning likelihood of at least 50%), 
that any disorder(s) of the sinuses, 
including sinusitis, is etiologically 
related to a disorder, injury or incident 
of service. The veteran's claims folder 
must be made available to the examiner for 
review in connection with the examination. 
The complete rationale for any opinion 
expressed by the examiner should be 
provided.

3.  The veteran should be afforded a VA 
medical examination for evaluation of his 
degenerative joint disease of the right 
and left ankles. The examiner must also 
provide full findings on the range of 
motion of the left and right ankles, in 
compliance with 38 C.F.R. § 4.71a, Plate 
II.  The examiner must also comment on 
whether there is any right or left ankle 
weakness, fatigability, incoordination, or 
flare-ups. If feasible, such findings must 
be portrayed in terms of degrees of 
additional loss of motion. The examiner 
must identify any objective evidence of 
pain in the ankles and any functional loss 
associated with pain. The veteran's claims 
folder must be made available to the 
examiner for review in connection with the 
examination. The complete rationale for 
any opinion(s) expressed by the examiner 
should be provided.

4.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his service- 
connected PTSD. It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination. All examination findings 
should be clearly reported in terms of VA 
rating criteria for PTSD to allow for 
proper evaluation of the PTSD. A Global 
Assessment of Functioning (GAF) score 
should also be reported.

5.  When the above actions have been 
completed, the claims file should be 
reviewed by the RO. If necessary, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. The claims file should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


